•—Motions referred to the court that rendered the decision.
Present — Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ. Motion by appellant to amend the decision handed down February 17, 1958 granted by striking therefrom the second paragraph thereof and by inserting in place thereof the following: “ Judgment reversed on the law and the facts, with costs, and complaint dismissed.” Motion by respondents for reargument denied, without costs. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.